DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 12/20/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Claim limitations “means for obtaining healthcare data”, “means for defining one or more health determinant categories”, “means for generating prediction models”, “meaning for generating one or more predictions”, “means for effectuating presentation of the one or more predictions”, “means for generating output signals”, “means for merging”, “means for determining cost savings”, “means for determining a ratio”, “means for identifying the most cost-effective health determinant category” have been interpreted under 35 U.S.C. 112(f), because they use generic placeholders “means for” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 15-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: any hardware (p. 20).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for predicting savings in a clinical program. Specifically, the claims recite, obtaining healthcare data, defining a health determinant category, generating predictions being related to the contribution of the health determinant category to the savings generated, and effectuating presentation of the predictions, which are grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting data, analyzing it, and outputting the results of the collection and analysis. See MPEP 2106.04. One skilled in the art may obtain healthcare data related to a clinical program such as breast cancer treatment, define a health determinant category of specific genes that may be related to breast cancer, predict contributions of health savings based on a patient having the genes and being monitored versus the cost of treatment if not monitored, and then present the results. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use processors, generate prediction models, user interface, and various means for obtaining, defining, generating, and effectuating data. 
The claims merely use the additional elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Moreover, the additional elements being recited at a high level of generality and only being used to apply the specific elements of the abstract idea indicate that the additional elements are extra-solution activity. Specifically, the processors perform the steps or functions of providing information processing capabilities and may be any digital processor, analog processor, digital circuit designed to process information, an analog circuit designed to process information, a state machine, or other mechanisms for electronically processing information (specification p. 9). The user interface functions as a display device and may be a camera, a touch screen, a keypad, touch sensitive or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, tactile haptic feedback device, or other interface devices (p. 8). The various means function to perform various processes and may use any hardware (p. 20). The generating a prediction model may involve a system generating any a statistical model, machine learning algorithm, neural network, etc., interpreted as any algorithm or model, which generates estimates for cost savings (p. 5, 15).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination provides any technological solution to a technical problem. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to estimate cost savings instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claims recite receiving and sending information over a network as obtaining healthcare data, defining a health determinant category, and effectuating presentation of the predictions. The claims also recite performing repetitive calculations as generating predictions being related to the contribution of the health determinant category to the savings generated.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements, recited at a high level of generality, perform the steps of collecting data, analyzing it, and outputting the results of the collection and analysis and amount to no more than using computer elements to automate or implement the abstract idea. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 4, 11, and 18-20 further recite sensors configured to generate output signals and various means for generating, merging, determining, and identifying. The various means function to perform various processes and may use any hardware (p. 20). The sensors function to output geographic information and may be GPS, other sensors, or sensors embedded into mobile devices, cellphones, wearable devices, or other devices (p. 9, 13). The additional elements generally link the abstract idea to a technological environment by providing data input and processing, are interpreted as extra-solution activity, and do not provide any technical solutions to any technical problems. The other dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe types of data and information that may be used in the abstract idea. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea for predicting savings in a clinical program by collecting data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Op Den Buijs et al. US2014/0129247 (hereinafter Op) in view of Tran et al. US2018/0001184.
As per claim 1, Op teaches 
a system configured to provide prediction models for predicting a health determinant category contribution in savings generated by a clinical program, the system comprising: (Op par. 8-23 teaches economic analysis, determining cost contribution of medical treatments by incorporating advanced prediction models for the prediction of future health outcomes and costs based on the detailed medical records of a specific patient into the cost-effectiveness analyses)
one or more processors configured by machine-readable instructions to: obtain healthcare data including (i) historical and financial data corresponding to one or more clinical programs, (ii) demographic, clinical,…data of one or more patients, and (Op fig. 4 and associated paragraphs, par. 25, 27-33 teaches models are built based on demographic and clinical patient data, including, patient's demographics such as weight, age, family history, co-morbidities, location, administrative data, historical and financial data, treatment costs, willingness to pay, previous treatment outcomes, medical indication, age, gender, body mass index, systolic/diastolic blood pressure, relevant blood markers, the results of medical questionnaires about the patient's health and quality of life, and the like)
define one or more health determinant categories; (Op par. 27-33 teaches different treatments and hospitalization, interpreted as defining health determinant categories)
generate prediction models based on the healthcare data and the one or more health determinant categories such that at least one of the prediction models is configured to generate a prediction related to a contribution of one or more constituents of the one or more health determinant categories to savings generated by the one or more clinical programs; (Op par. 27-30 teaches risk prediction models including one or more suggested or entered diagnosis and treatment options or orders as a function of the patient data and the clinical problem of the patient being treated, and generate models based on medical data that include one or more interventions for the various diagnosis and/or treatment options and the clinical context based on the state of the patient and the patient data)
generate one or more predictions based on the prediction models, the predictions being related to a contribution of the one or more health determinant categories to the savings generated by the one or more clinical programs; and effectuate, via a user interface, presentation of the one or more predictions (Op par. 27-30 teaches application of models and output of the costs for each treatment, where the estimated costs and effects of the interventions of interest specific to the specific patient are displayed as well as comparisons of costs and effects).
Op does not specifically teach the following limitations met by Tran, behavioral data or one or more patients and (Tran par. 135 teaches collected attributes associated with behaviors and traits, par. 136 teaches historical attributes can be integrated within the genetic, epigenetic, physical, behavioral and situational categories provided they are made readily distinguishable from those attributes that describe the individual's current state) (iii) one or more environmental factors associated with the one or more clinical programs; (Tran par. 397 teaches data based on geographical regions of the world, interpreted as environmental factors)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Op to use behavioral and environmental information associated with clinical programs as taught by Tran with the motivation to lower the costs that come about due to adverse drug side effects and prescription of drugs that have been proven ineffective in certain genotypes and populations (Tran par. 3-5).
As per claim 2, Op and Tran teach all the limitations of claim 1 and further teach wherein the one or more processors are configured such that the contribution of one or more constituents of the one or more health determinant categories to the savings generated by the one or more clinical programs is predicted based on a Random forests model (Op par. 28 teaches cost-effectiveness analysis engine 42 retrieves detailed patient data from a specific patient from the patient information system 12 and utilizes the risk prediction model, the one or more interventions for the various diagnosis and/or treatment options, and medical data from the medical information system 14 to calculate predictions for the health and cost outcomes of the patient; Tran par. 398 teaches a machine learning system can be a supervised or unsupervised learning method such as support vector machine, random forest, and etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Op to use a random forest model as taught by Tran with the motivation to aggregate and predict data using various machine learning techniques (Tran par. 3-5, 398).
As per claim 3, Op and Tran teach all the limitations of claim 1 and further teach wherein the one or more health determinant categories includes one or more of patients' behavioral information, patients' clinical and demographic information, healthcare providers' information, environmental information, pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information (Op par. 31, 34, 37 teaches time integrals and time horizon for analysis of patient information, treatments, costs, and etc. interpreted as pre-post information because various sets of information before or after treatments may be available in patient records)
As per claim 4, Op and Tran teach all the limitations of claim 3 and further teach one or more sensors configured to generate output signals conveying information related to geographical areas where the one or more patients spend their time, wherein the one or more processors are further configured to (i) merge, based on the output signals, one or both of the patients' behavioral information or the patients' clinical and demographic information with one or both of the healthcare providers' information or the environmental information and (ii) generate the prediction models based on the merged data (Op par. 25 teaches physiological data collected from sensors; Tran par. 3, 89, 311 teaches generate genetic information; aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population; and recommending lifestyle modification to mitigate the disease risks; GPS sensors quickly communicating location data to the nearest health care facility that has the requisite cardiac care facilities, interpreted as generating and conveying output signals related to geographical areas of a patient). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Op to use sensors configured to generated signals conveying geographical information and aggregating various information as taught by Tran with the motivation to aggregate and predict data using various machine learning techniques to mitigate disease risks (Tran par. 3-5, 398).
As per claim 5, Op and Tran teach all the limitations of claim 3 and further teach wherein the one or more processors are further configured to determine, based on one or more of the pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information, a contribution of a change in one or more of the patients' behavioral information, the patients' clinical and demographic information, the healthcare providers' information, or the environmental information to the savings generated by the one or more clinical programs (Op par. 29 teaches health effects resulting from the cost-effectiveness analyses are given in quality-adjusted life years (QALYs). In this case, the expected number of life years after the intervention is adjusted for quality of life. Interventions may have an effect on the quality of life. Costs are subtracted from the gross health effects after adjusting the costs by a so-called "willingness-to-pay" value (the amount of money society is willing to pay for one unit of the effects). For each intervention, this results in a value with a unit equal to the health effects, called the "net health benefits". The intervention with the highest net health benefits is then recommended to the user).
As per claim 8, Op and Tran teach A method for providing prediction models for predicting a health determinant category contribution in savings generated by a clinical program with a system, the system comprising one or more processors configured by machine readable instructions, the method comprising: obtaining, with the one or more processors, healthcare data including (i) historical and financial data corresponding to one or more clinical programs, (ii) demographic, clinical, and behavioral data of one or more patients, and (iii) one or more environmental factors associated with the one or more clinical programs; defining, with the one or more processors, one or more health determinant categories; generating, with the one or more processors, prediction models based on the healthcare data and the one or more health determinant categories such that at least one of the prediction models is configured to generate a prediction related to a contribution of one or more constituents of the one or more health determinant categories to savings generated by the one or more clinical programs; generating, with the one or more processors, one or more predictions based on the prediction models, the predictions being related to a contribution of the one or more health determinant categories to the savings generated by the one or more clinical programs; and effectuating, with a user interface, presentation of the one or more predictions (see claim 1 claim rejection).
As per claim 9, Op and Tran teach all the limitations of claim 8 and further teach wherein the contribution of one or more constituents of the one or more health determinant categories to the savings generated by the one or more clinical programs is predicted based on a Random forests model (see claim 2 claim rejection).
As per claim 10, Op and Tran teach all the limitations of claim 8 and further teach wherein the one or more health determinant categories includes one or more of patients' behavioral information, patients' clinical and demographic information, healthcare providers' information, environmental information, pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information (see claim 3 claim rejection).
As per claim 11, Op and Tran teach all the limitations of claim 8 and further teach wherein the system further comprises one or more sensors configured to generate output signals conveying information related to geographical areas where the one or more patients spend their time, wherein the method further comprises (i) merging, based on the output signals, one or both of the patients' behavioral information or the patients' clinical and demographic information with one or both of the healthcare providers' information or the environmental information and (ii) generating, with the one or more processors, the prediction models based on the merged data (see claim 4 claim rejection).
As per claim 12, Op and Tran teach all the limitations of claim 10 and further teach determining, based on one or more of the pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information, a contribution of a change in one or more of the patients' behavioral information, the patients' clinical and demographic information, the healthcare providers' information, or the environmental information to the savings generated by the one or more clinical programs (see claim 5 claim rejection).
As per claim 15, Op and Tran teach A system for providing prediction models for predicting a health determinant category contribution in savings generated by a clinical program, the system comprising: means for obtaining healthcare data including (i) historical and financial data corresponding to one or more clinical programs, (ii) demographic, clinical, and behavioral data of one or more patients, and (iii) one or more environmental factors associated with the one or more clinical programs; means for defining one or more health determinant categories; means for generating prediction models based on the healthcare data and the one or more health determinant categories such that at least one of the prediction models is configured to generate a prediction related to a contribution of one or more constituents of the one or more health determinant categories to savings generated by the one or more clinical programs; means for generating one or more predictions based on the prediction models, the predictions being related to a contribution of the one or more health determinant categories to the savings generated by the one or more clinical programs; and means for effectuating presentation of the one or more predictions (see claim 1 claim rejection).
As per claim 16, Op and Tran teach all the limitations of claim 15 and further teach wherein the contribution of one or more constituents of the one or more health determinant categories to the savings generated by the one or more clinical programs is predicted based on a Random forests model (see claim 2 claim rejection).
As per claim 17, Op and Tran teach all the limitations of claim 15 and further teach wherein the one or more health determinant categories includes one or more of patients' behavioral information, patients' clinical and demographic information, healthcare providers' information, environmental information, pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information (see claim 3 claim rejection).
As per claim 18, Op and Tran teach all the limitations of claim 17 and further teach means for generating output signals conveying information related to geographical areas where the one or more patients spend their time; means for merging, based on the output signals, one or both of the patients' behavioral information or the patients' clinical and demographic information with one or both of the healthcare providers' information or the environmental information; and means for generating the prediction models based on the merged data (see claim 4 claim rejection).
As per claim 19, Op and Tran teach all the limitations of claim 18 and further teach means for determining, based on one or more of the pre-post program behavioral information, pre-post program clinical information, pre-post program healthcare provider information, or pre-post environmental information, a contribution of a change in one or more of the patients' behavioral information, the patients' clinical and demographic information, the healthcare providers' information, or the environmental information to the savings generated by the one or more clinical programs (see claim 5 claim rejection).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Op in view of Tran in further view of Ryan et al. US2017/0177801.
As per claim 6, Op and Tran teach all the limitations of claim 3 and further teach wherein the healthcare providers' information includes (i) a capitated payment received by a healthcare provider per patient and (ii) actual costs incurred by the healthcare provider to care for individual ones of the one or more patients, and (Tran par. 491 teaches healthcare-related financial data which may include any financial information relevant to a patient, such as insurance data, claims data, payer data, etc. and may be submitted by a patient, a care provider, a payer, and etc., healthcare related financial data is interpreted to include various payments and actual cost information per a patient)
Op and Tran do not specifically teach the following limitations met by Ryan, wherein the one or more processors are further configured to determine cost savings by determining a difference between the capitated payment received by the healthcare provider per patient and the actual incurred costs by the healthcare provider to care for the individual ones of the one or more patients (Ryan par. 37 teaches cost data including amount billed to patient, amount billed to insurance, and actual cost of patient care). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Op and Tran to determine a difference between capitated payments received by providers per patient and actual incurred costs as taught by Ryan with the motivation of maintaining health in a patient population to avoid unnecessarily expensive interventions, such as emergency room visits for chronic or avoidable conditions (Ryan par. 3-5).
As per claim 7, Op, Tran, and Ryan teach all the limitations of claim 6 and further teach wherein the one or more processors are further configured to (i) determine a ratio between the determined cost savings and the actual incurred costs per the one or more health determinant categories and (ii) identify the most cost-effective health determinant category based on the determined ratio (Ryan par. 37 teaches cost data may be based on the amount billed to the patient, the amount billed to a patient's insurance company or other payer organization, the actual total cost of the patient's care, estimated or standardized costs for services and products reflects in the patient's records, or combinations or variations thereof. If cost data is unavailable, a prompt may be sent to a health service provider, payer, the individual, or another user or data source to request additional information. If cost data is available, past expenditures are calculated at step 220. Cumulative expenditures over the relative period help to assess what the individual's healthcare is costing the organization, individual, payer, or other, and can be used to compare outcomes from different care tracks; par. 43 teaches determining and combining values, interpreted as determining ratios). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Op and Tran to determine a difference between capitated payments received by providers per patient and actual incurred costs as taught by Ryan with the motivation of maintaining health in a patient population to avoid unnecessarily expensive interventions, such as emergency room visits for chronic or avoidable conditions (Ryan par. 3-5).
As per claim 13, Op, Tran, and Ryan teach all the limitations above including, wherein the healthcare providers' information includes (i) a capitated payment received by a healthcare provider per patient and (ii) actual costs incurred by the healthcare provider to care for individual ones of the one or more patients, and wherein the method further comprises determining, with the one or more processors, cost savings by determining a difference between the capitated payment received by the healthcare provider per patient and the actual incurred costs by the healthcare provider to care for the individual ones of the one or more patients (see claim 6 claim rejection).
As per claim 14, Op, Tran, and Ryan teach all the limitations above including, (i) determining, with the one or more processors, a ratio between the determined cost savings and the actual incurred costs per the one or more health determinant categories and (ii) identifying, with the one or more processors, the most cost-effective health determinant category based on the determined ratio (see claim 7 claim rejection).
As per claim 20, Op, Tran, and Ryan teach all the limitations above including, wherein the healthcare providers' information includes (i) a capitated payment received by a healthcare provider per patient and (ii) actual costs incurred by the healthcare provider to care for individual ones of the one or more patients, and wherein the system further comprises: means for determining cost savings by determining a difference between the capitated payment received by the healthcare provider per patient and the actual incurred costs by the healthcare provider to care for the individual ones of the one or more patients; means for determining a ratio between the determined cost savings and the actual incurred costs per the one or more health determinant categories; and means for identifying the most cost-effective health determinant category based on the determined ratio (see claim 6-7 claim rejections).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686